Case 1:20-cv-01344-AJT-IDD Document 142 Filed 01/07/21 Page 1 of 9 PageID# 1871




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


  DAVID P. DONOVAN,

                        Plaintiff,
                                                      Civil Action No. 1:20-CV-01344-AJT-IDD
         v.

  BETH A. WILKINSON,

                        Defendant,

  PRO-FOOTBALL, INC.

                         Intervenor.


  WP COMPANY LLC’S REPLY IN FURTHER SUPPORT OF SECOND MOTION TO
     INTERVENE FOR THE LIMITED PURPOSE OF ASSERTING THE PUBLIC
   INTEREST IN ACCESS TO THE JANUARY 8, 2021 HEARING ON INTERVENOR
 PRO-FOOTBALL, INC.’S MOTION TO SEAL, STRIKE, AND RECONSIDER IN PART

        WP Company LLC d/b/a The Washington Post (the “Post) respectfully submits this reply

 brief in further support of its Second Motion to Intervene For the Limited Purpose of Asserting

 the Public Interest in Access to the January 8, 2021 Hearing (the “Hearing”) on Intervenor Pro-

 Football, Inc.’s (the “Team’s”) Motion to Seal, Strike, and Reconsider in Part.

        As a preliminary matter, the Post takes strong exception to the Team’s statement that the

 Post misled this Court as to the nature of public filings in Rothman v. Snyder, No. 8:20-cv-3290-

 PJM (D. Md.) (the “Maryland Litigation”). See Dkt. 141 (“Team Br.”) at 14. To the contrary,

 the Post quoted directly from the relevant papers, each of which was attached as an exhibit to the

 Post’s motion. It is the Team who failed to inform the Court in its Christmas Eve Motion to

 Close this Hearing that the Team’s majority owner, Dan Snyder – represented by the same



                                                 1
Case 1:20-cv-01344-AJT-IDD Document 142 Filed 01/07/21 Page 2 of 9 PageID# 1872




 counsel representing the Team here – had just that week publicly filed information about the

 2009 Settlement Agreement. The Team’s other arguments are similarly without merit.

 1.     Discussion About Sealing the 2009 Agreement Should Be Public To The Extent Such
        Information Is Already In the Public Domain.

        The Team argues that the Hearing should be closed in order to protect its “confidential

 information.” Team Br. at 11-12. But the Team ignores that much of this information appears to

 already be in the public domain (as evidenced by the exhibits to the Post’s motion). See Post’s

 Mem. of Law in Support, Dkt. 125 (“Post Br.”) at 7-9. The Team’s silence about these public

 filings speaks volumes. For example, the Team ignores that:

               Snyder referenced the “2009 settlement” in a filing on December 22, 2020,
                Handman Decl. Ex. C (Dkt. 126-3);

               Snyder stated in and affidavit dated December 23, 2020, that the allegations
                underlying the 2009 settlement were “meritless,” that “no evidence of
                wrongdoing was found after an investigation by a well-respected law firm,” and
                that despite no finding of wrongdoing, “the insurance carrier decided to settle.”
                Handman Decl. Ex. E (Dkt. 126-5);

               Snyder’s December 23 filing also included a Post article reporting that, inter alia,
                the Team “paid a female former employee $1.6 million as part of a confidential
                settlement in 2009,” the “settlement was struck after the woman accused team
                owner Daniel Snyder of sexual misconduct,” the “alleged incident occurred on
                Snyder’s private plane,” the Plaintiff in this case, David P. Donovan “led the
                team’s investigation into the woman’s allegations that preceded the settlement,”
                and the Agreement was signed on July 22, 2009 by Howard Shapiro, an attorney
                for Snyder, Mitch Gershman, then the team’s chief operating officer, and
                Plaintiff. Id.

 Moreover, filings in this case indicate that Plaintiff commenced this action “to enjoin Defendant

 from disseminating information that is the subject of a confidential agreement to which Plaintiff

 is a party, and other related confidential information,” Dkt. 24 at 1, and that the relevant

 agreement was signed in 2009, Dkt. 42. Nevertheless, the Team states in its opposition to the

 Post’s motion that, “‘[n]one of the parties in the Maryland Litigation, have filed anything in that


                                                   2
Case 1:20-cv-01344-AJT-IDD Document 142 Filed 01/07/21 Page 3 of 9 PageID# 1873




 case regarding the privileged and confidential information that is the subject of the lawsuit before

 this Court.” Team Br. at 5. That is a seemingly unequivocal position, but the Team’s failure to

 address its majority owner’s disclosures in the Maryland Litigation leave the import of this

 statement unclear.1 The public has a right to know whether the 2009 agreement at the center of

 this litigation is the same 2009 settlement agreement referenced in the Maryland Litigation. If

 so, there is no basis for excluding the public from discussions about sealing that agreement, or to

 conceal details about the agreement that are already in the public domain. See, e.g., In re Knight

 Publ’g Co., 743 F.2d 231, 235 (4th Cir. 1984) (holding that before sealing records, court must

 consider “whether the public has already had access to the information contained in the records”

 (citing Nixon v. Warner Commc’ns, 435 U.S. 589, 597-608 (1978)).

 2.      The Team’s Asserted Interest in Confidentiality is Outweighed By the Public
         Interest in Access to Court Proceedings and Records.

         The Team has also failed to satisfy its burden of showing that the extreme step of closure

 is “narrowly tailored” to satisfy any “compelling government interest” or “higher values at

 stake.” Press-Enterprise Co. v. Super. Ct., 464 U.S. 501, 509 (1984) (“Closed proceedings . . .

 must be rare[.]”). Instead, they insist that the First Amendment simply does not apply, even

 though Judge Trenga has already recognized precedent to the contrary. See Dkt. 32 at 2. See

 also Va Dep’t of State Police v. Wash. Post, 386 F.3d 567, 580 (4th Cir. 2004) (“[P]roceedings in

 civil cases are traditionally open . . . and in some civil cases the public interest in access . . . may

 be as strong as, or stronger than, in most criminal cases.”) (internal citations and quotation marks

 omitted); Minter v. Wells Fargo Bank, N.A., 258 F.R.D. 118, 121 (D. Md. 2009) (“Although the




 1
   For example, the Team states in its brief that “to the extent the information [the Post] seeks has
 already been publicly revealed elsewhere, the Post (and the public) already have access to it.”
 Team Br. at 14.
                                                    3
Case 1:20-cv-01344-AJT-IDD Document 142 Filed 01/07/21 Page 4 of 9 PageID# 1874




 Fourth Circuit [] has not explicitly held that a First Amendment right of access exists with regard

 to non-dispositive civil motions and hearings, the precedent strongly favors that view, with the

 higher burden for sealing.”). The Team suggests that even if the First Amendment applies with

 respect to sealing, it does not apply to “discussions about” sealing. Team Br. at 12 n.3. This

 makes no sense and is contrary to Fourth Circuit law, which requires that even under the less

 stringent federal common law standard, “the district court must provide interested persons ‘an

 opportunity to object to the request before the court ma[kes] its decision.’” Rushford v. New

 Yorker Magazine, Inc., 846 F.2d 249, 253-54 (4th Cir. 1988) (emphasis added) (quoting In re

 Knight, 743 F.2d at 234-35).

        The Team also continues to rely on other cases that undermine its position.2 Lifenet

 Health v. Lifecell Corp., No. 2:13CV486, 2015 WL 12517430 (E.D. Va. Feb. 12, 2015), stands

 only for the proposition that proprietary and trade-secret information may justify partial sealing

 of a court record. Id. at *1, *4. Here there are no trade secrets at issue; the Team’s allegedly

 confidential information appears to be more in the nature of reputational harm, which the Fourth

 Circuit has held to be an insufficient ground for sealing. See, e.g., Doe v. Pub. Citizen, 749 F.3d

 246, 269-70 (4th Cir. 2014) (“claims that carry the potential for embarrassing or injurious

 revelations . . . [is] part of the day-to-day operations of federal courts.”).3 And where, as here,




 2
   For example, the Team argues that there was nothing in Integrated Global Services, Inc. v.
 Mayo, No. 3:17cv563, 2017 WL 4052809 (E.D. Va. Sept. 13, 2017) (granting motion to close
 hearing in order to protect trade secrets), that “says that its reasoning . . . is unique to trade
 secrets,” Team Br. at 10 n.1. But since there was no countervailing public interest asserted in
 that case, the court did not expand upon its reasoning at all – the court just stated in a footnote
 that it had granted the “Motion to Seal the Courtroom and Transcript . . . from the bench during
 the hearing.” 2017 WL 4052809, at *1 n.6.
 3
   See also Doe, 749 F.3d at 269 (explaining that the weight of authority on this is substantial and
 the court was “unaware . . . of any case in which a court has found a company’s bare allegation
                                                   4
Case 1:20-cv-01344-AJT-IDD Document 142 Filed 01/07/21 Page 5 of 9 PageID# 1875




 the information at issue has been made public – in Lifenet in an article, here in filings by the

 majority owner – “it cannot overcome the First Amendment right to public access.” 2015 WL

 12517430, at *3. See also Level 3 Commc’ns, LLC v. Limelight Networks, Inc., 611 F. Supp. 2d

 572, 587 (E.D. Va. 2009) (holding that public release of documents “‘effectively mooted any

 argument that the documents retained any protected status’”) (quoting Rambus, Inc. v. Infineon

 Techs. AG, No. Civ.A.3:00CV524, 2005 WL 1081337, at *1 (E.D. Va. 2005); Benedict v.

 Hankook Tire Co., 323 F. Supp. 3d 747, 755 (E.D. Va. 2018) (citing Doe, 749 F.3d at 269).

        Moreover, the holding in Lifenet is inapposite because it was explicitly based on a

 demonstrated interest in protecting the confidentiality interests of third parties. 2015 WL

 12517430, at *3. There is no evidence to suggest that there are any third-party interests to be

 protected here. The Team is an intervenor and Mr. Donovan is a party. It is also notable that

 Brendan Sullivan, the attorney who reportedly signed the 2009 Agreement as counsel for the

 female employee who asserted harassment allegations against Mr. Snyder,4 filed a sealed

 affidavit in support of Defendant’s Opposition to Plaintiff’s Motion for Preliminary Injunction.5

 Dkt. 55-4.

        Moreover, as the Post has stated in its prior papers, the fact that certain information might

 be subject to the confidentiality provision of a settlement agreement does not outweigh the public

 interest in disclosure. See WP’s First Mot. to Intervene, Dkt. 99 at 10-12 (collecting cases);



 of reputational harm to be a compelling interest sufficient to defeat the public’s First Amendment
 right of access.”).
 4
  Will Hobson et al., Daniel Snyder, in court filing, calls sexual misconduct allegation
 ‘meritless’, Wash. Post (Dec. 23, 2020),
 https://www.washingtonpost.com/sports/2020/12/23/daniel-snyder-response-allegations/.
 5
  Since the Sullivan affidavit is sealed, the Post is unaware of, and makes no representations
 about, its content.
                                                   5
Case 1:20-cv-01344-AJT-IDD Document 142 Filed 01/07/21 Page 6 of 9 PageID# 1876




 Bureau of Nat’l Affairs v. Chase, No. ELH-11-1641, 2012 WL 3065352, at *3 (D. Md. July 25,

 2012) (“Private parties are entitled to enter into confidential agreements, but the courts ordinarily

 are not party to such promises of confidentiality.”).

 3.     The Public Has a Right To Be Heard On Issues of Access Before Closure or Sealing.

        Since there is no substantive basis for total closure of the Hearing, it is perhaps not

 surprising that the Team devotes a large part of its opposition brief to arguing that the Post’s

 motion is procedurally barred. Team Br. at 5-6. The Team is wrong. See, e.g,, Rosenfeld v.

 Montgomery Cty. Pub. Schs., 25 F. App’x 123, 131 (4th Cir. 2001) (“[T]he press has standing to

 intervene in actions in which it is not otherwise a party to seek review of a district court’s order

 sealing documents and court records.”); Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178,

 180-81 (4th Cir. 1988) (recognizing newspaper’s right to intervene for the purpose of unsealing

 records); Rushford, 846 F.2d at 252 (permitted the Post to intervene for limited purpose of

 asserting public’s interest in sealed records); Virginia Dep’t of State Police v. Wash. Post, 386

 F.3d 567, 572 (4th Cir. 2004) (media organizations permitted to intervene and to move for

 unsealing of documents); Benedict, 323 F. Supp. 3d at 753 (“It is well-established that there

 exists a ‘right of public access’ to ‘judicial records.’”) (quoting In re Application of United States

 for an Order Pursuant to 18 U.S.C. Section 2703(D), 707 F.3d 283, 290 (4th Cir. 2013)).

        Also unpersuasive is the Team’s argument that the Post’s intervention is somehow

 contrary to Fed. R. Civ. P. 24. Team Br. at 5. To the contrary, courts “have expressed a

 willingness to adopt flexible interpretations of Rule 24” to allow media intervention on issues of

 public access. EEOC v. Nat’l Children’s Ctr., Inc., 146 F.3d 1042, 1046 (D.C. Cir. 1998)

 (“Given this flexible approach and our longstanding tradition of public access to court records,

 we construe Rule 24(b) as an avenue for third parties to have their day in court to contest the



                                                   6
Case 1:20-cv-01344-AJT-IDD Document 142 Filed 01/07/21 Page 7 of 9 PageID# 1877




 scope or need for confidentiality, [and] . . . third parties may be allowed to permissively

 intervene under Rule 24(b) for the limited purpose of seeking access to materials that have been

 shielded from public view either by seal or by a protective order.”) (internal citations and

 quotation marks omitted).

        The Team also contends that the Post’s motion to intervene is untimely, because it is only

 asserted “for the first time now that the case is essentially over.” Team Br. at 2. That is a

 surprising position for the Team to take given that they filed their own motion to intervene on

 December 9, 2020, just over a week before the Post’s first motion to intervene. As the Team

 argued, and as this Court ultimately found when it granted the Team’s Motion to Intervene on

 December 9, 2020:

        This action was only recently commenced and has not progressed past the
        preliminary stages. To date, the Defendant has not submitted an answer, no Case
        Management Order has been entered, discovery has not been served, and, the Court
        has not held a hearing on the Plaintiff’s motion for a preliminary injunction.


 Dkt. 84 ¶¶ 3-4. Regardless, courts in this Circuit have given the media great latitude with respect

 to timing of motions to intervene, even permitting such motions after an action is terminated.

 See Boone v. City of Suffolk, 79 F. Supp. 2d 603, 605 (E.D. Va. 1999) (citing Black v. Central

 Motor Lines, Inc., 500 F.2d 407, 408 (4th Cir. 1974); Stone, 855 F.2d at 180).

        The Team also argues that the Court is precluded from revising its own ruling with

 respect to closing this hearing. But that decision was issued before the Court had been advised

 (at least in any public filing) of the disclosures about the 2009 Agreement in the Maryland

 Litigation, and before any party had attempted to assert the public’s interest in access. In any

 event, as the Team concedes, a district court has “inherent ‘supervisory power over its own

 records and files.’” Team Br. at 14 (quoting Nixon, 435 U.S. at 598-99). As the Ninth Circuit



                                                  7
Case 1:20-cv-01344-AJT-IDD Document 142 Filed 01/07/21 Page 8 of 9 PageID# 1878




 found in the Team’s main case, In re Copley Press, 518 F.3d 1022 (9th Cir. 2008), “logic

 requires that at least part of these hearings be open to the public, because one of their purposes is

 to give the public an opportunity to be heard.” Id. at 1027. There is simply no procedural bar to

 excluding the public from this Hearing altogether.

                                                  ***

        For the foregoing reasons, as well as those asserted in the Post’s prior briefing in support

 of intervention, the Post respectfully asks that the Court grant public access to the Hearing to the

 greatest extent possible, and that the Post be permitted to argue in favor of the public interest in

 access to these proceedings.



 Dated: January 7, 2021                             Respectfully submitted,

                                                    DAVIS WRIGHT TREMAINE LLP

                                                    /s/ Patrick J. Curran Jr.
                                                    Patrick J. Curan Jr. (VSB #86144)
                                                    Laura R. Handman (pro hac vice)
                                                    1301 K Street, N.W.
                                                    Suite 500 East
                                                    Washington, DC 20005-3317
                                                    (202) 973-4200
                                                    (202) 973-4499 (fax)
                                                    patcurran@dwt.com
                                                    laurahandman@dwt.com

                                                    Adam I. Rich (pro hac vice)
                                                    1251 Avenue of the Americas
                                                    21st Floor
                                                    New York, NY 10020-1104
                                                    (212) 489-8230
                                                    (212) 489-8340 (fax)
                                                    adamrich@dwt.com

                                                    Attorneys for WP Company LLC d/b/a The
                                                    Washington Post



                                                   8
Case 1:20-cv-01344-AJT-IDD Document 142 Filed 01/07/21 Page 9 of 9 PageID# 1879




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of January, 2021, I caused the foregoing reply brief to

 be served via the court’s CM/ECF system, which will send notification to all counsel of record.



 January 7, 2021


                                                  /s/ Patrick J. Curran Jr.
                                                  Patrick J. Curran Jr.
